DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, 15, 17, 19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “typical” in claim 1, line 3, is a relative term which renders the claim indefinite. The term “typical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as a typical irregularity may not be the same as what another person considers as a typical irregularity therefore the metes and bounds of the limitation cannot be determined.  What exactly is a typical irregularity?  Furthermore, what structure is an irregularity of the cam surface?  The Applicant has not claimed any .
Claim 1, line 4, recites “fabrication limitations” which is indefinite because the metes and bounds of the limitation cannot be determined.  One manufacturer may have different fabrication limitations thus what one person considers as a limitation may not be what another person considers as a limitation.  What is or is not a fabrication limitation is open-ended.
Claim 1, line 4, recites “an idealized contour” which is indefinite because it is unclear exactly what makes a contour an idealized contour.  Is every contour an idealized contour?  What structure must be present to meet the claim limitation?
Claim 2 recites the limitation "the direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “typical” in claim 14, line 3, is a relative term which renders the claim indefinite. The term “typical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as a typical irregularity may not be the same as what another person considers as a typical irregularity therefore the metes and bounds of the limitation cannot be determined.  What exactly is a typical irregularity?  Furthermore, what structure is an irregularity of the cam surface?  The Applicant has not claimed any structure of the cam surface that would allow for one of ordinary skill in the art to determine what is or is not an irregularity.

Claim 14, line 4, recites “an idealized contour” which is indefinite because it is unclear exactly what makes a contour an idealized contour.  Is every contour an idealized contour?  What structure must be present to meet the claim limitation?
Claim 17 recites the limitation "the direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 10, and 12, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by H. K. Winters (US 3,352,167).
Regarding claim 1, H. K. Winters discloses a cam assembly for providing a mechanical output signal, the cam assembly comprising:
a cam (33, 34) having a contoured cam surface (the outer surface of the 34s in Figure 1), said cam surface having typical irregularities resulting from fabrication 
a buffer element (35) having a buffer active region (the region of 35 that 45 contacts) that contacts said cam surface and is movable with respect thereto; and
a follower (45) having a follower contact portion (the portion of 45 that contacts 35) that is positioned to contact said buffer active region so as to be displaced by displacement of said buffer active region as said buffer active region is moved by the contour of said cam surface as said cam moves relative to said follower.
Regarding claim 2, H. K. Winters discloses that said buffer active region is restrained from moving in the direction in which the cam surface moves relative to said follower contact portion (35 is restrained by 38 and 39 thus is viewed as meeting the claim limitation).
Regarding claim 8, H. K. Winters discloses that at least a portion of said buffer element is flexible (35 is a flat spring thus is viewed as being flexible).
Regarding claim 10, H. K. Winters discloses that said buffer active region is compressible (45 is biased towards 35 thus 35 can be compressed).
Regarding claim 12, H. K. Winters discloses that said cam surface is **[configured to position said follower contact portion at a constant position for at least one dwell period]**.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
Claims 16, 18, and 23 are allowed over the prior art of record.
Claims 14 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-7, 9, 11, 17, 19, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656